 Case: 4:18-cv-01039-JAR Doc. #: 71 Filed: 05/26/20 Page: 1 of 3 PageID #: 1987



                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION


       ROSALIND A. CLAYTON,                     )
                                                )
                   Plaintiff,                   )
                                                )
             vs.                                )          Case No. 4:18-cv-01039-JAR
                                                )
       MEGAN J. BRENNAN,                        )
       Postmaster General                       )
       United States Postal Service, et al.,    )
                                                )
                   Defendants.                  )
                                                )

                                MEMORANDUM AND ORDER

       This matter is before the Court on three motions filed by Plaintiff Rosalind A. Clayton: a

“Request for Leave to Amend the Title on Her Memorandum in Opposition to Brennan’s Partial

Motion to Dismiss Plaintiff[’s] 4th Amended Complaint” (Doc. 62); a “Request to File Leave to

Supplement Her Objections, Motions in Opposition to Brennan’s and APWU[’s] 2nd Partial

Motion to Dismiss Plaintiff[’s] 4th Amended Complaint and Defendants[’] Pattern to Failed [sic]

to Comply with F.R.C.P.” (Doc. 64); and “2nd Request to File for Leave to Supplement Her

Objections Memorandum in Support of Her Motion in Opposition to Brennan’s Motion to Dismiss

Plaintiff[’s] 4th Amended Complaint” (Doc. 69).

       Currently pending in this case are Motions to Dismiss filed by Defendant American Postal

Worker Union AFL-CIO (“Union”) (Doc. 50), and Megan J. Brennan, Postmaster General United

States Postal Service (Doc. 53). Plaintiff Rosalind A. Clayton filed responses in opposition to

both. (Docs. 61, 63.) She now seeks leave to amend or supplement those filings in various ways,
 Case: 4:18-cv-01039-JAR Doc. #: 71 Filed: 05/26/20 Page: 2 of 3 PageID #: 1988



ranging from the correction of minor clerical errors to adding new substantive claims against

Defendants.

                     Doc. 62 – Request for Leave to Amend Title

       Plaintiff asks leave to change the title on (Doc. 61), her Memorandum in Opposition to

Brennan’s Motion to Dismiss from “Plaintiff Objections to Defendant Second Motion to Dismiss

Plaintiff’s Fourth Amended Complaint and Memorandum in Support of the Motion” to “Plaintiff

Memorandum in Opposition to Brennan’s Partial Motion to Dismiss Plaintiff 4th Amended

Complaint.” The Court will allow this change and will consider (Doc. 62-1) to be the operative

filing in opposition to Brennan’s motion.

           Doc. 64 – Request for Leave to Supplement Her Opposition

       Plaintiff asks leave to add additional factual and legal support in opposition to Defendant’s

motions to dismiss. (Doc. 64.) Specifically, she seeks to add a request for sanctions against both

Defendants for their “pattern” of untimely filing and an argument that their Motions to Dismiss

should be denied due to that untimeliness. (Id.) In addition, she asserts that Defendants’ answers

are “vague, ambiguous and incomplete.” (Id.)

        The Court will deny Plaintiff’s motion. It does not believe that “Brennan[’s] request for

extension of time was dilatory” or “made in bad faith” and therefore concludes that granting

Brennan’s request for extension was proper. (See id.) For the same reason, it will not deny

Brennan’s Motion to Dismiss on that basis. Finally, the Court finds that Defendants’ answers are

sufficient to meet the requirements of the Federal Rules of Civil Procedure.

       Doc. 69 – Second Request for Leave to Supplement Her Opposition

       Plaintiff’s second motion to supplement begins by asking leave to correct a typographical

error related to when she filed her complaint with the EEOC and then asks leave to add “gender
 Case: 4:18-cv-01039-JAR Doc. #: 71 Filed: 05/26/20 Page: 3 of 3 PageID #: 1989



and race claims.” (Doc. 69.) She then provides five pages of factual assertions in support of her

various substantive claims. (Id. at 3-8.)

       In its March 11, 2020, Order denying the Union’s Partial Motion to Dismiss, the Court

indicated its desire “to proceed to the merits of the case” and advised the parties “that no future

amendment or supplement to Plaintiff’s Fourth Amended Complaint of any kind will be allowed.”

(Doc. 48.) Accordingly, the Court will deny Plaintiff’s motion to the extent she seeks to include

additional legal arguments or factual support. The Court will allow her to correct the typographical

error and will consider the corrected date as relevant and to the extent it comports with the record.

       Accordingly,

IT IS HEREBY ORDERED that Plaintiff’s “Request for Leave to Amend the Title on Her

Memorandum in Opposition to Brennan’s Partial Motion to Dismiss Plaintiff’s 4th Amended

Complaint” (Doc. 62), is GRANTED.

       IT IS FURTHER ORDERED that Plaintiff’s “Request to File Leave to Supplement Her

Objections, Motions in Opposition to Brennan’s and APWU’s 2nd Partial Motion to Dismiss

Plaintiff’s 4th Amended Complaint and Defendants’ Pattern to Failed [sic] to Comply with

F.R.C.P.” (Doc. 64), is DENIED.

       IT IS FINALLY ORDERED that Plaintiff’s “2nd Request to File for Leave to

Supplement Her Objections Memorandum in Support of Her Motion in Opposition to Brennan’s

Motion to Dismiss Plaintiff’s 4th Amended Complaint” (Doc. 69), is GRANTED in part to

allow the correction of the date she filed her EEOC complaint and DENIED in part as to the

remaining supplementation.

       Dated this 26th day of May, 2020.
                                                  ________________________________
                                                  JOHN A. ROSS
                                                  UNITED STATES DISTRICT JUDGE
